OFFICE    OF    THE   ATTORNEY      GENERAL     OF    TEXAS
                                       AUSnN

-O.yuccl
,--




       stat6 Board   of    Eduoatlon
       Amtin
       Tan8


       Osnt16men I                Att8ntlon    t Q6




                                                      oha        agrs8amut.

                                                     our letter in rhloh you
                                                 on rai8od bl bh6 r0uari8g


                                               6 St6t6    Board    Qr




            at par 8&  686l~bd         iAt6ZWt,  m66timg the bid eerti-
            fi6d by th6 dhtrht           68 b6lt@ th6 b68t bid l-606iT.d
            ror said bonb6.

                  "?i%l6At&6 boXI&d W6JT6 pr606At6d   iOr pOUr Sppro‘rs~,
            JroU d6OliAOd to 6pprOv6 th6 186UaAU6 Or 8-8        b8oaU86
            0r th6 ratlur6 0r Ob66SY6AO6      0r 06-h     18   1 rc
            ~U~6I66Utll iA OOAll6~tiOn With th6 YOtiAg Q      th6 b0Ad8.
    StOt6 BCmd   Or XdUOetlOn, p6g6 #g




              "i'h6r6Stter another ei6CtiOA uat held in
         th6 district and tha bonds w6r6 voted in oom-
         piia&C6 With i6gEi r6qUlr6tR6Ats.

               "The rrrlcl3is cr th6 district again took
         bids OR the bonds efter th6 86OOAd eleotlon,   EiAd
         obtalrcd 6 bid iOr ths bOAds b6lOw Z$$ lAt6r6at.
         Tha Bserd Ci Education b6lI6V6s that th6 Stat6
         1s 6Atlti6d t0 the bonds Under the &~&a86     6gT66-
         Zl6At coriouclrstadby its order of pUrObaO6 OA July
         e, and that the district Is bound to Aellrer to
         the Stat6 Permanent S&o01 Fund at par and P8orU6&
         lntsrcst S end t$$ bonds as d6aoTlbad sbaoe.?


               YCU.T question being - whetbr the said Corptu Chrlstl
    Junior COil6g6 DlZtrlCt 13 nCiw obllgtted and bound to A6llr6r
    to the State 0i Texss, r0r end ;n bshelr or tha Perman6nt Sohool
    Tund, 1ts S end 2% bc=de ee pr Its ofierine eoC6pt6d by th6
    Boer&f OA July 2, 1940.

               It s6bmS Cl6Sr rTOIUthe rSCts .St&it6d1A TOUT i6tt6T
                          crrered r0r 9616 prior to approval by thle
     th0t the bonds lsclll-J
    ~dsp~rtment as required by Article 2788, Varnon*a Annotated
     civil statutes. iirtlcle 281511,Section 7, ea smmded, pro-
     yldes thfat bonds Or ,funiOTcOilag6 Dletrlcts s?Mmi b6 leemA
     1A aocordence with the ProTlSlOns 31 the ~6A6Tal lsW gOVsrning
     the 1ssU6nC6 Of bGAds by independent eahool distrlota. Artl-
     alas 2786 and 2702, a8 amendab, prescribe the manaar in which
     bonds shell be Iseued by independent school dlatrlcta. Article
     2728, as amended, r6eda, In psrt, as follows:

              '??&A said bonds hsriibeen au_ls appTOv6d
                              sEZ5S oc:,tlnus in the
                              ttsostrol   or s&Id Board
         and ~611 be eold b- nsld Eofirdror oash
         in whole o~I~~cels."~raoorIog

              The Board r6ierred to in this qUOtatlOA me6A0 th6
    Board or Trusts68 0r the cchool dlstrlct.  It 0aII b6 reirly
    lmpll6A her9 thet the bonds mst be approved and r6glrtsrad
    prior to sale thereof. If so, it mist roil0w that th6 &wOhaS6
I   agT66A6At 6nterad iAt by tbZ State Board Of EdUoatlOA and th6
                                                                     4G4



stat6   ~06d   or   Eduoation,   p6g6   #s




Corpus Chrletl Junior Colleg6 Dldrlot  July 2, 1.040, ~616
oontlngsnt upon 8uoh bond6 being approv6d by the Attorn6l
~~NJM~  EiAd r6gi8t6md bp tb6 cOBIptm116r Of FUbli.6 AO-
6ount8, although this aontlngenay rsa not 6Xpr6886d in tha
luld ap66Zi6At.


          2Ub66qU6nt t0 Jtiy 2, lW0, pW8tAant t0 8tatUt6,
th6 tr6n6Oript Of prO666d;lng8 OOV6ring th6 authorization Of
thi6 iSsU6 of bond8 l8a8 6UbmlttOd to the AttorA6r bA6ral
for 6ppiVVal, and in th6 OOUl'86 Of th6 6X6SllAatfOA Of 6u6h
transorlpt it was Aet6rmln6A that the C&6UtiOU Oti16d for
th6 purp066 Of authorl%lng sU6h bond6 MB 1116@1~        hdld,
6nA ~68, ther6fore, disapproved.   It was our oplnlon that
th6 616atiOA prooe6dlngs W6r6 Void   and W6M tOtdlly    in6rr60-
tual for any purpos6. H0AO6,   W6 mU8t  OOAolud6  that. th6 bonda,
tilah the Board of Eduoatlon attempted to pllrOha86, n6v6r,
in YXot, 6Xist6d, and the purehaa6 a@66Sl6At of July 2, 1940,
la or no furthar roros and 6rr6Ct.


           %e do Aot belier6  that the aOtlou OS the Board Oi
EdUOatlon could in amee      ba oonstru6d to OOmp61 th6 0OrpI.M
Chrlatl Junior Colleg6 Dlstrlot to vote, lam16 and Aellv6r
bond8 of th6 d6soription S6t forth in the purportsA purOhaB6
agre6iul6ntor July 2, 1940. AooorQlngly we ar6 or th6 oplnlon
that, the Corpus Christ1 Junior College Dlstrlot 1s not obll-
gated to Aallvsr bands of any daaorlptlon to th6 Board of
Eduoetlon pursuant to suoh purported pUrOh686   6gr66ment.


          We 00AalUd6 rrozn the raats above atat6A that th6
Junior College Dlstrlat has vot6A anothsr issue or bond8 in
the amount of @iOO,OOO b6arlng a Alfi6rent aAd leeaar rat6
Or int6rest, and that imah bOAA8 SBtIW6 upon a ball18 Alff6r-
ent rrom that Aeecrlb6A in the purohase agmamsnt or Sulg 2,
1940. xanlrestly, this 1s not th6 aam6 issue or bond6 and
w6 think that under the law the Junior College Dlstrlot must
                                                                        465




State Board of Fduoatlon, page #4




prooead in the earn manner to ml1 the bond6 now autborlzod
as was undertaken in the male of the bond8 de8orlbod in tba
pm-obese agreement entered into by the Board of E&uoatfon
on July 2, 1940.


          Trust lag that the rorogoing    full5 amwers       your in-
quiry, we are


                                          Your8    very   truly

                                      ATroRmY     c-        OF TEXAS




ozc-8




         APPROVEDOCT 22, 1940



         ATTORNEY GENtiRAL OF TEXAS